Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Superintendent of Clinton Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
The Attorney-General has advised this Court that the determination at issue in this proceeding has been administratively reversed and all references thereto have been expunged from petitioner’s prison record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the petition is dismissed as moot (see, Matter of Martin v Henderson, 159 AD2d 867).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.